FILED
                            NOT FOR PUBLICATION                             NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KELVIN GANT, an individual; et al.,               No. 12-56080

              Plaintiffs - Appellants,            D.C. No. 2:08-cv-05756-GAF-
                                                  PJW
  v.

COUNTY OF LOS ANGELES; et al.,                    MEMORANDUM*

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                               Argued April 9, 2014
                              Submitted May 19, 2014
                                Pasadena, California

Before: THOMAS, M. SMITH, and CHRISTEN, Circuit Judges.

       This is a case of mistaken identity arising from the separate arrests and

detentions of three men—Kelvin Gant, Reginald Lenard Smith, and Jose

Alexander Ventura—based on warrants intended for other people. Appellants filed

over twenty federal and state law claims alleging that various defendants issued


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
flawed warrants, improperly arrested them, or improperly detained them. The

district court ruled against all of the appellants’ claims at issue on appeal either on

motions to dismiss, through judgment on the pleadings, or on summary judgment.

We have jurisdiction under 28 U.S.C. § 1291 and affirm.1

      A dismissal for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6) is reviewed de novo. See Knievel v. ESPN, 393 F.3d 1068,

1072 (9th Cir. 2005). All allegations of material fact are taken as true and

construed in the light most favorable to the nonmoving party. Id. A complaint

need not contain detailed factual allegations, but “a plaintiff’s obligation to provide

the grounds of his entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration and internal quotation

marks omitted).




      1
            In an opinion filed concurrently with this memorandum disposition,
we address Gant’s Fourth and Fourteenth Amendment claims against the L.A. City
and L.A. County defendants filed under 42 U.S.C. § 1983, Ventura’s Fourth and
Fourteenth Amendment § 1983 claims against the L.A. City, L.A. County, San
Bernardino, and Chino defendants, and Ventura’s Bane Act claim against the
Chino defendants.
      Because the parties are familiar with the facts of the case, we will not
recount them here.

                                            2
      Judgment on the pleadings pursuant to Federal Rule of Civil Procedure

12(c) is reviewed de novo. Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 883 (9th

Cir. 2011). “A judgment on the pleadings is properly granted when, taking all the

allegations in the pleadings as true, the moving party is entitled to judgment as a

matter of law.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th

Cir. 2001) (internal quotation marks and citation omitted).

      A district court’s decision to grant summary judgment is reviewed de novo.

Szajer v. City of Los Angeles, 632 F.3d 607, 610 (9th Cir. 2011). On review, the

appellate court must determine, viewing the evidence in the light most favorable to

the nonmoving party, whether there are any genuine issues of material fact and

whether the district court correctly applied the relevant substantive law. See Olsen

v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004).

1.    Kelvin Gant

      Kelvin Gant argues that the L.A. County defendants used “the coercive

power of law enforcement to intentionally seize and hold” him in violation of

California’s Bane Act (Cal. Civ. Code § 52.1). The district court concluded that

Gant’s complaint did not allege any act that might qualify as “threats, intimidation,

or coercion” under the Act and dismissed the claim on this basis. The record

indicates that Gant was only briefly in the L.A. County defendants’ custody, and


                                          3
only for the purpose of appearing in court. Gant argues his detention, by itself,

was a coercive act. But the California Court of Appeal recently held that “where

coercion is inherent in the constitutional violation alleged, i.e., an overdetention in

County jail, the statutory requirement of ‘threats, intimidation, or coercion’ is not

met. The statute requires a showing of coercion independent from the coercion

inherent in the wrongful detention itself.” Shoyoye v. Cnty. of Los Angeles, 137

Cal. Rptr. 3d 839, 849 (Cal. Ct. App. 2012). Gant did not allege any independent

coercive acts by the L.A. County defendants. We therefore affirm the district

court’s order dismissing this claim.

       The L.A. County defendants briefly detained Gant post-arrest, and Gant

argues they knew or should have known he was falsely imprisoned because his

fingerprints did not match those of the warrant’s subject. The district court

concluded that Gant’s false imprisonment claim was barred by California Civil

Code § 43.55, which states in pertinent part: “[t]here shall be no liability on the

part of, and no cause of action shall arise against, any peace officer who makes an

arrest pursuant to a warrant of arrest regular upon its face if the peace officer in

making the arrest acts without malice and in the reasonable belief that the person

arrested is the one referred to in the warrant.” Section 43.55 pertains to arresting

officers, not jail personnel, but Lopez v. City of Oxnard rejected a similar false


                                           4
arrest claim against jail personnel. 254 Cal. Rptr. 556, 560 (Cal. Ct. App. 1989)

(“Jail personnel may not be similarly situated to police officers on the street, but

they, too, are entitled to rely on process and orders apparently valid on their

face.”); see also Rivera v. Cnty. of Los Angeles, 745 F.3d 384, 393 (9th Cir. 2014)

(confirming that jail personnel are not liable when they rely upon a warrant that is

valid upon its face). Since the warrant at issue in Gant’s arrest appeared to be valid

on its face, and because Gant does not argue that he showed his judicial clearance

form to the L.A. County defendants or otherwise complained to them that they

were detaining the wrong person, we affirm the district court’s order dismissing

Gant’s false arrest claim.

2.    Reginald Lenard Smith

      Smith argues that the L.A. County defendants violated the Fourth

Amendment’s particularity requirement by not including the warrant subject’s

known biometric identifiers or full name on the warrant. We assume Smith refers

to the warrant abstract, not the warrant issued by a court. Smith’s claim

challenging the particularity of the warrant is foreclosed by Rivera, which

concluded that the warrant at issue there “satisfied the particularity requirement

because it contained both the subject’s name and a detailed physical description,”

even though it did not include a Criminal Investigation and Identification number.


                                           5
Id. at 388. The warrant at issue in Smith’s arrest satisfied that standard. We affirm

the district court’s order dismissing Smith’s Fourteenth Amendment claim against

the L.A. County defendants.

      Smith might also appeal the dismissal of his claim that the L.A. County

defendants over-detained him in violation of his Fourteenth Amendment due

process liberty interest.2 Assuming that this claim is raised on appeal, we affirm

the district court’s order dismissing it. The district court concluded the L.A.

County defendants had lawful authority to detain Smith from August 15, 2007 to

August 22, 2007 based on a misdemeanor warrant actually meant for him, and

from August 22, 2007 until he was released on August 28, 2007 based on a valid

court order. The latter was in place while it was determined that Smith was not the

subject of a felony sexual battery warrant that appeared in the computerized

database. Rivera held that “[i]f a suspect is held according to court order, county

officials are not required to investigate whether that court order is proper.” 745

F.3d at 392. Because Smith was detained pursuant to a court order, his jailers are

not liable for detaining him for the period from August 22 to August 28.



      2
              Plaintiffs’ opening brief only summarizes this claim in its discussion
of the district court’s rulings. It does not include this claim in its discussion of the
Fourteenth Amendment, and plaintiffs’ reply brief mentions Smith only in the
Fourth Amendment context.

                                            6
       The district court dismissed Smith’s Bane Act and state law false

imprisonment claims against the L.A. County defendants after concluding that

Smith failed to exhaust his administrative remedies. Smith does not address

exhaustion on appeal. Under the California Tort Claims Act, a plaintiff may not

sue a public entity for “money or damages” until he has presented the claim to that

entity, and the entity has either acted upon or rejected the claim. Cal. Gov’t Code §

945.4. The Act further provides that “[a] claim relating to a cause of action for . . .

injury to person . . . shall be presented . . . not later than six months after the

accrual of the cause of action.” Cal. Gov’t Code § 911.2(a). In the district court,

Smith did not contest that he failed to file an administrative claim, instead arguing

that he was covered under Gant’s administrative claim. Even where two people

suffer separate injuries from the same act or omission—which was not true of

Smith and Gant—one person cannot rely on an administrative claim presented by

another. Nelson v. Cnty. of Los Angeles, 6 Cal. Rptr. 3d 650, 661 (Cal. Ct. App.

2003). We affirm the district court’s order dismissing Smith’s Bane Act and false

imprisonment claims against the L.A. County defendants.

3.     Jose Alexander Ventura

       The district court dismissed Ventura’s Bane Act and false imprisonment

claims against the L.A. County defendants after concluding that Ventura failed to


                                             7
exhaust his administrative remedies against these defendants. Ventura does not

address exhaustion on appeal. We affirm the district court’s order dismissing these

claims.

      Ventura makes the identical Bane Act claim against the San Bernardino

defendants that Gant made against the L.A. County defendants—namely, that the

defendants used the coercive power of law enforcement to intentionally seize and

hold him in violation of his rights. But, like Gant, Ventura did not allege any

independent coercive acts by the San Bernardino defendants apart from wrongful

detention. For this reason, we affirm the district court’s order granting San

Bernardino summary judgment on Ventura’s Bane Act claim.

      The operative complaint did not assert a false imprisonment claim against

the San Bernardino defendants by Ventura. Ventura argues that the Third

Amended Complaint’s Third Cause of Action (Bane Act damages claim) contained

a state law false imprisonment claim. Even if the Third Cause of Action included

such a claim, the Third Cause of Action did not list San Bernardino as a defendant.

Ventura also argues that his false arrest claim is contained within the Fourth Cause

of Action, but Ventura’s Fourth Cause of Action is a §1983 claim, not a state law

claim. We therefore affirm the district court’s order dismissing Ventura’s Bane

Act claim against the San Bernardino defendants.


                                          8
      On appeal, Ventura argues that he has a viable false imprisonment claim

against the Chino defendants and the district court did not rule on the claim. This

is likely because it is unclear whether the operative complaint asserted a state law

false imprisonment claim against Chino in the first place. As with the San

Bernardino defendants, Ventura argues that his state law false imprisonment claim

against the Chino defendants was included in the Third and Fourth causes of

action, but the Third Cause of Action does not list the Chino defendants, and the

Fourth Cause of Action is a § 1983 claim, not a state law claim. Thus, the district

court did not err by failing to rule on this claim.

      The judgment of the district court on the aforementioned claims is affirmed.

The parties shall bear their own costs on appeal.

      AFFIRMED.




                                            9